Citation Nr: 1531680	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  07-30 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to payment of compensation benefits under 38 U.S.C.A. § 1151 for additional disability due to Department of Veterans Affairs (VA) treatment from March to June 2004, to include a seizure disorder and brain lesions.

2.  Entitlement to special monthly compensation (SMC) based on a need for regular aid and attendance (A&A) of another or housebound status, due to service-connected disabilities.

3.  Entitlement to a certificate of eligibility for assistance in acquiring necessary special home adaptations (SHA).

4.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing (SAH).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from December 1967 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2008, August 2010, and September 2010 rating decisions by VA's Muskogee, Oklahoma, Regional office (RO).

In May 2008, the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for a variety of disabilities, claimed to be the result of taking lithium as prescribed by VA doctors from March to June 2004.  The Veteran clarified his claim in a June 2008 notice of disagreement (NOD), stating that the drug had led to the development of a seizure disorder and brain lesions.  These closely related allegations appear to be manifestations of a single disorder, and are accordingly treated as a single disability.

Entitlement to SMC based on A&A was denied in the August 2010 decision, while in September 2010 both SAH and SHA were denied.  The Board notes that entitlement to the lesser benefit of SMC based on statutory housebound status has been awarded effective August 29, 2013; the question of entitlement prior to that date remains on appeal.

The Veteran testified at an October 2012 hearing held before the undersigned at the RO; a transcript of the hearing is of record.

These matters were previously before the Board in January 2013, when they were remanded for further development.  At that time the Board also reopened and remanded a claim of service connection for residuals of a traumatic brain injury (TBI); the RO granted service connection for that condition in a July 2014.  This represents a full grant of the benefit sought on appeal, and the matter is no longer before the Board.  The Veteran has appealed the assignment of a noncompensable rating, as well as denial of benefits under 38 C.F.R. § 3.324, in a separate proceeding.  The Board acknowledges that an appeal of these issues has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the RO is still taking action on these issues; they appear to be awaiting the scheduling of a Board hearing at the RO.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although the additional delay is regrettable, further remand is required to ensure compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

38 U.S.C.A. § 1151

In January 2013, the Board remanded the claim for a nexus opinion with regard to the Veteran's VA-directed use of lithium in early 2004.  The examiner was directed to state whether the use of the medication complied with generally accepted medical practices, to include the prescribed dosage (300 mg and then 600 mg), and the simultaneous use of other medications and the presence of cardiovascular diseases, such as coronary artery disease and hypertension.  

In March 2013, a VA examiner stated that the Veteran's initial seizures "may well have been provoked by lithium toxicity," but noted the absence of expected laboratory testing to track lithium levels.  Lithium toxicity could not be established clearly, and so a nexus between such and seizures was not likely.  However, this applies an incorrect standard.  As no testing confirming or denying toxicity is present, and such could well have triggered seizures, all reasonable doubt must be resolved in the Veteran's favor and toxicity must be considered established.  38 C.F.R. § 3.102.  

The examiner then reasoned that because seizures recurred after lithium was stopped, there was no causal relationship.  She cited other risk factors, such as vascular problems and alcohol abuse which made it "more likely" that the seizures were due to structural damage to the brain than to transient lithium toxicity.

This opinion fails to address whether the initial seizures, which were likely due to lithium toxicity, aggravated the other factors or in some other way aggravated the Veteran's predisposition to seizures.  Remand is necessary to address this aspect of the claim.

Moreover, the January 2013 remand directed that the examiner address whether use of lithium was contraindicated in this Veteran given use of other medications and the presence of co-morbid conditions.  This was not discussed in the March 2013 examination.  While it appears the above clarification will address the matter, the examiner must expressly discuss contraindications to fully comply with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

SHA/SAH

Entitlement to SAH or SHA is dependent upon the presence of specified disabilities of the extremities or eyes in combination with functional impairments.  Among those disabilities is loss of use of the upper and/or lower extremities; the Veteran is service connected for neurological impairments of the left upper and left lower extremities.  At a May 2013 neurological examination, the examiner found no loss of use, defined as when the remaining function is that which would be the equivalent of replacement by prosthesis.  38 C.F.R. § 4.63.  However, by the time of an August 2014 examination for a psychiatric disability, the doctor noted use of a wheelchair and cane for mobility.  This indicates a possible worsening of at least some of the Veteran's disabilities which are considered in determining SAH and SHA entitlement.  An updated VA examination is required.

SMC

Entitlement to SMC remains dependent upon resolution of the open claims for increased rating and service connection under 38 U.S.C.A. § 1151, both as to threshold eligibility matters and factual entitlement.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file updated treatment records from the VA medical Center in Oklahoma City and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of July 2014 to the present.

2.  Forward the Veteran's claims folder to the examiner who conducted the March 2013 VA examination (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested again to review the claims folder.  

The examiner should presume that lithium toxicity was present in June 2004, unless specific medical records disproving such are identified.

a) The examiner must then opine as to whether it is at least as likely as not that such toxicity caused or aggravated a currently diagnosed chronic seizure condition.  If current seizures are found to be unrelated to lithium use, was their occurrence made more likely by the occurrence of previous lithium-related seizures?

b) Further, the examiner must discuss whether the use of lithium was contraindicated in this Veteran, based on dosage prescribed, comorbid conditions, or use of other medications.  If so, did use of lithium aggravate the impact of other factors in causing a current seizure disorder?

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Schedule the Veteran for a VA peripheral nerves examination.  The examiner must describe in detail the current status of left upper and left lower extremity impairments, to include discussion of whether the Veteran would be equally well served by an amputation below the elbow or knee with use of a suitable prosthetic appliance, bases on evaluation of functions like grasping, manipulation, balance, and propulsion.

4.  Thereafter, review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




